Citation Nr: 0317120	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  98-14 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.  


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






REMAND

On April 3, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain records from the Hiwassee Mental 
Health Center identified by the veteran in 
June 2003.  
2.  Ask the veteran to provide the exact or 
most approximate date in 1989 when he was 
reportedly awarded disability benefits by the 
Social Security Administration (SSA).  
Thereafter, contact the SSA to obtain copies 
of the actual decision granting said benefits 
and the medical evidence on which that 
decision was based.
3.  After the above evidence has been secured 
and made part of the veteran's claims file, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a mental disorders examination to 
clarify the appropriate psychiatric diagnoses 
in his case and obtain an opinion as to their 
etiology.  
The examiner should be informed that the 
veteran served on active duty from February 
26, 1974, to April 16 of the same year, for a 
total of one month and 21 days, and that, 
according to his DD Form 214, he was honorably 
discharged "because of not meeting medical 
fitness standards at time of enlistment."  
Specifically, he was found to have, on Medical 
Board examination in March 1974, a personality 
disorder of pre-service onset and a history of 
inability to function adequately in stressful 
situations.  He was diagnosed with depressive 
neurosis, alcohol abuse, and drug abuse, in 
December 1980, and with schizophrenia, in 
April 1995.
The examiner should be asked to review the 
pertinent evidence in the veteran's claims 
file (to include the veteran's service medical 
records and the multiple VA discharge 
summaries of record such as the one reflecting 
a 27-day admission in March/April 1995 and the 
most recent one, reportedly reflecting a VA 
admission in early 2002), and thereafter 
examine the veteran and render a 
comprehensive, legible examination report 
indicating what psychiatric disabilities the 
veteran currently suffers from and, for each 
such disability, an opinion as to whether it 
is more likely, less likely, or as likely as 
not that that disability is causally related 
to the veteran's period of active military 
service.
The examiner should also be asked to provide a 
complete rationale of his or her opinions and 
conclusions in the examination report.

4.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




